DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the surface other than the top surface" in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this can mean any surface other than the top surface, or if it is meant to be directed to just the bottom surface or the side surface. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,242,114 to Deacon (hereinafter referred to as Deacon).
	In regard to claim 1, as shown in figures 1 and 2, Deacon discloses a dust collector (10). The dust collector includes a housing (11) and a dust collecting bag (25) that is installed in the housing and has an air permeability. The inlet duct (16) forms a supply section that has a pipe coupled (fluidically) to the dust collecting bag (25). The inlet duct (16) is capable of supplying a powder into the housing via the pipe. The exhaust duct (21) and blower (23) form a negative pressure generating section that can generate a negative pressure in the housing (11). The shaker mechanism (30) forms a vibration applying section that applies a vibration to the dust collecting bag (25). As 
	In regard to claim 3, the shaker mechanism (30), or vibration applying section, includes a vibration source (50), and a vibration transmission member (31) that transmits a vibration generated by the vibration source to the dust collecting bag (25). 
	In regard to claim 4, the vibration source (50) can be considered to be installed at the top surface. 
	In regard to claim 5, the vibration transmission member (31) includes a strap (27) that can be considered to form a frame in contact with the dust collecting bag (25). 

Allowable Subject Matter
Claims 2 and 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar dust collectors having a filter or bag that is vibrated for cleaning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773